ON REHEARING.
THOMAS, J.
In response to the application for a rehearing, we call attention to the fact that this is not an action on the certificate of deposit for the payment of the money, such as by section 2489 of the Code it is provided the party really interested may maintain, whether he has the legal title or not. It is an injunction to restrain procedure in detinue for the recovery of the certificate of deposit. Section 2489 has no application to this suit.
(4-6) It has been decided that detinue may be maintained for specific moneys (S. H. & S. Co. v. Lester, 166 Ala. 96, 52 South. 328; Spence v. McMillan, 10 Ala. 583; Stoker v. Yerby, 11 Ala. 322; Cummings v. Tindall, Ex'r, 4 Stew. & Port, 357); or to recover notes and mortgages (Comm. Bank v. Crenshaw, 103 Ala. 497, 15 South. 741). Detinue is the remedy to recover a bank check (Brown v. Livingston, 216 C. Q. B. 438), and to-recover deeds (Lewis v. Hoover, 1 J. J. Marsh. [Ky.] 500, 19 Am. Dec. 120; Goodman v. Boyeott, 2 B. & S. 1; Reeves v. Palmer, 5 C. B. [N. S.] 84; Chelton v. Carrington, 15 C. B. 95. It lies for the recovery of a note or other evidence of debt (Lewis v. Hoover, 1 J. J. Marsh [Ky.] 500, 19 Am. Dec. 120) ; to recover an abstract of title (Robb v. Cherry, 98 Tenn. 72, 38 S. W. 412) ; or a legal paper (Anderson v. Passmore, 7 C. & P. 193); or a letter (Oliver v. Oliver, 11 C. B. [N. S.] 139, 8 Jur. [N. S.] 512).
*257Possession of the certificate not indorsed, by one other than the payee or indorsee, affords prima facie evidence only that the holder is the equitable owner,— 3 R. C. L. 981, § 190; Ryhiner v. Feickert, 92 Ill. 305, 34 Am. Rep. 130; Martin v. Martin, 174 Ill. 371, 51 N. E. 691, 66 Am. St. Rep. 290; O’Keeffe v. First Nat. Bank, 49 Kan. 347, 30 Pac. 473, 33 Am. St. Rep. 370; Woodward v. Brown, 119 Cal. 283, 51 Pac. 2, 542, 63 Am. St. Rep. 108; McGuffin v. Coyle, 16 Okl. 648, 85 Pac. 954, 86 Pac. 962, 6 L. R. A. (N. S.) 524. An equitable interest in personalty is not sufficient to sustain detinue for the recovery thereof. — Jones v. Anderson, 76 Ala. 427; Weitzler v. Kelly & Co., 83 Ala. 440, 3 South. 747; Ala. State Bank v. Barnes, 82 Ala. 607, 2 South. 349; Gluck v. Cow, 75 Ala. 310; Jackson v. Rutherford, 73 Ala. 155; Bush v. Garner, 73 Ala. 166; Columbus Iron Works v. Renfro, 71 Ala. 577; Wilkinson v. Ketler, 69 Ala. 435; Grant v. Steiner, 65 Ala. 499; Rees v. Coats, 65 Ala. 256; Neville et al. v. Cheshire, 163 Ala. 396, 50 South. 1005; Boulden v. Estey Organ Co., 92 Ala. 183, 9 South. 283; Markham et al. v. Wallace, 147 Ala. 243, 41 South. 304.
Though the certificate was delivered by W. J. Meadow, to appellant, if in his lifetitme Meadows had sought to repossess the certificate by detinue, the equitable title of appellant could not have prevailed against the holder of the legal title. The statute requires indorsement to pass the legal title to the nonnegotiable certificate of deposit. That appellant had the possession of the certificate without indorsement would not authorize evidence showing at law his equitable right to retain it.
The facts of this case do not bring it within the rule that possession alone will entitle the holder to maintain his suit against a mere wrongdoer, not showing any *258right of property himself — Gafford v. Stearns, 51 Ala. 434; Miller v. Jones, 26 Ala. 247; Stoker v. Yerby, 11 Ala. 322; Dozier v. Joyce, 8 Port. 303. The presumption of ownership from possession would be overcome by the fact that Judge and Joe Meadows are named as contingent payees in the certificate. Proof of the happening of the contingency — the death of W. J. Meadows —before the due date of the certificate would then authorize them, as the plaintiffs in detinue, to recover the certificate from any other person not showing a legal title to the same. To prevent this, resort was had to a court of equity, with its exclusive jurisdiction of trusts. It was therefore necessary for the appellant to resort to equity to maintain the status quo and establish his equitable right to the certificate.
The application for a rehearing must be overruled.
Anderson, C. J., and McClellan and Mayfield, JJ., concur. Sayre, Somerville, and Gardner, JJ., dissent.